PER CURIAM
Defendant appeals convictions on eight counts of delivery of a controlled substance. ORS 475.992. For each count, the indictment alleged that the crime occurred as part of a drug delivery scheme or network. Defendant was found guilty of the charges, and the jury returned a special verdict that each offense was committed as part of a scheme or network. Defendant did not demur, but raised an issue that challenged the sentences on the basis of the “scheme or network” findings.
The state concedes that the court erred in sentencing. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). We accept the state’s concession.
Convictions affirmed; remanded for resentencing.